Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s comment
Applicant’s response filed 06/06/2022 in reply to the Office action of 01/06/2022 has been entered. Claims 1, 4, 7, 10, 13, 16, 19-21 and 23 are amended. Claims 5, 11, 17 and 22 are cancelled. Therefore, claims 1-2, 4, 7-8, 10, 13-14, 16, 19-1 and 23 are pending. The objections to claims 1, 7, 13 and 22 are withdrawn in view of Applicant’s amendment to the claims.
Claims 1-2, 4, 7-8, 10, 13-14, 16, 19-21 and 23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest the combination of a first DNA encoding a Cry1b variant polypeptide having at least 99% identity to SEQ ID NO: 23 and having insecticidal activity with a second DNA encoding a Cry1b variant polypeptide having at least 99% identity to SEQ ID NO: 63 and having insecticidal activity; a DNA construct comprising it, a transgenic plant expressing said DNA construct, or a method of controlling insect pests with said transgenic plant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/           Primary Examiner, Art Unit 1662